PER CURIAM.
Appellant Adrian Andrew was improperly convicted of both resisting an officer without violence and resisting an officer with violence. The charges of resisting Officer Weiland with and without violence may only be seen as a continuous resistance to Officer Weiland’s ongoing attempt to remove appellant from his car and arrest him. Therefore, appellant may only be convicted of resisting with violence. See e.g. Wallace v. State, 724 So.2d 1176 (Fla.1998); Jones v. State, 764 So.2d 659 (Fla. 1st DCA 2000). We VACATE the conviction and sentence for resisting without violence.
KAHN, WEBSTER and VAN NORTWICK, JJ., concur.